Crespo v JFD Holdings, LP (2021 NY Slip Op 03757)





Crespo v JFD Holdings, LP


2021 NY Slip Op 03757


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


600 CA 20-00647

[*1]MICHAEL CRESPO, PLAINTIFF-APPELLANT,
vJFD HOLDINGS, LP, DEFENDANT-RESPONDENT. 


ROSENTHAL, KOOSHOIAN & LENNON, LLP, BUFFALO (PETER M. KOOSHOIAN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
MCGIVNEY, KLUGER, CLARK & INTOCCIA, P.C., SYRACUSE (LEIGH A. LIEBERMAN OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered March 16, 2020. The order granted defendant's motion for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court